Citation Nr: 1821409	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  14-02 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Kleponis, Associate Counsel

INTRODUCTION

The appellant served on active duty in the United States Marine Corps from March 1992 to March 1996.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In June 2015, the Board remanded the matter to the Agency of Original Jurisdiction (AOJ) for further evidentiary development.  



FINDINGS OF FACT

1.  The appellant is service connected for:  myofascial pain syndrome of the lumbar spine, rated as 40 percent disabling from March 23, 1996; migraine headaches with syncopal episodes, rated as 30 percent disabling from March 23, 1996; left foot plantar fasciitis, rated as 10 percent disabling from March 23, 1996; hypertension, rated as 10 percent disabling from March 23, 1996; and right foot plantar fasciitis, rated as 10 percent disabling from August 9, 2010.  The appellant has a total disability rating of 70 percent from March 23, 1996.  

2.  The appellant's service-connected disabilities have rendered him unable to secure or follow a substantially gainful occupation.  

CONCLUSION OF LAW

The criteria for entitlement to TDIU have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.1, 4.2, 4.3, 4.10, 4.15, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Neither the appellant, nor his representative, has raised any issues with the duty to notify or assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Applicable Law

VA disability ratings are based, as far as practicable, on the average impairment of earning capacity attributable to disability resulting from all types of diseases or injuries encountered as a result of or incident to military service.  Generally, the degrees of disability specified are considered adequate to compensate for loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

Where the scheduler rating is less than total, a total disability rating may still be assigned when the disabled person is, in the judgement of the rating agency, unable to follow a substantially gainful occupation as a result of the service-connected disability; provided that, in part, if there is only one such disability, the disability shall be rated at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability rated 40 percent or more, and a combined disability rating of 70 percent or more.  38 C.F.R §§ 3.340, 3.341(a), 4.16(a).  

Entitlement to a total rating must be based solely on the impact of service-connected disabilities on the ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability".  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).  Consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion.  Individual unemployability, however, must be determined without regard to any nonservice-connected disabilities or advancing age.  38 C.F.R. §§ 3.341(a), 4.16, 4.19.  The ultimate question is whether the Veteran, in light of his service connected disabilities, is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The standard of proof to be applied in a decision on claims for VA benefits is set forth in 38 U.S.C. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. §5107(b); see also 38 C.F.R. §§ 3.102; 4.3.  "This unique standard of proof is in keeping with the high esteem in which our nation holds those who have served in the Armed Services.  It is in recognition of our debt to our veterans that society has through legislation taken upon itself the risk of error when, in determining whether a veteran is entitled to benefits, there is an 'approximate balance of positive and negative evidence.'  By tradition and by statute, the benefit of the doubt belongs to the veteran."  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

Analysis

The appellant contends that his service connected disabilities have rendered him unable to obtain or maintain substantially gainful employment.  

The appellant's application for TDIU was received on August 9, 2010.  At that time, he had a combined disability rating of 70 percent, with at least one disability rated as 40 percent disabling.  Thus, he meets the rating criteria for schedular TDIU.  38 C.F.R. § 4.16(a).  Accordingly, the remaining question is whether he is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  38 C.F.R. § 4.16(a).  

As far as his educational achievement goes, the appellant has some college education, but did not earn a degree.  Prior to his application for TDIU, he was enrolled as a student at Clark College, in Vancouver, Washington, and was receiving financial assistance through VA's vocational rehabilitation program.  The appellant's application for TDIU indicates that he attended Clark College from 2003 to 2006.  

However, the appellant was removed from the vocational rehabilitation program in June 2008 because of poor performance in his academic course work during the spring semester of 2007 and a withdrawal from classes in the winter of 2008.  During April 2007, the appellant failed at least two classes because he stopped attending regularly.  While the appellant attempted to re-enroll later in 2007 and early 2008, he had to withdraw from his courses because he was not able to attend class.  The appellant has asserted that he had to stop attending class because of his service-connected disabilities.  His counsellor at the time, as noted in his vocational rehabilitation records, believed that the appellant may have also been experiencing non-service connected depression that contributed to his withdrawal from classes.  

As far as the appellant's employment history is concerned, his application for TDIU indicates he was last employed full time in 1997.  The appellant's records from the Social Security Administration reveal that he had some part-time work-study employment while he was a student at Clark College.  The Board notes that the appellant's military occupational specialty was as an aircraft maintenance administration clerk. 

A review of the appellant's VA treatment records show that he was employed for a period of time prior to February 2003, but at that point, he had been out of work for about 8 months.  His VA treatment records show persistent unemployment throughout the entire period on appeal.  There is an indication that the appellant may have had work in February and July of 2014 as shown in his VA treatment records.  However, a separate notation from February 2014 records the appellant as still pursuing claims for TDIU with his social worker.  A note from September 2014 confirms that as of that date, he was again unemployed.  There is no indication in these records as to the nature of the appellant's work at this time, whether it was for a sustained period, whether it was competitively obtained, or whether it was substantially gainful.  

The Board finds that the preponderance of the evidence supports the notion that the appellant has not had a gainful occupation during the period on appeal.  Even if he had periods of employment between February and July 2014, the brevity of this period demonstrates that the employment did not constitute sustained gainful occupation.   

The sole fact that a Veteran is unemployed or has difficulty obtaining employment, however, is not enough to award TDIU.  The ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, and not whether she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

Turning to the appellant's individual disabilities and their impact on his ability to maintain a gainful occupation, the Board notes the appellant received VA examinations for his service-connected disabilities in September 2010, November 2012, August 2013, and February 2016.  A review of these examinations clearly demonstrates that the appellant is incapable of any physical labor as a result of his service-connected disabilities.  The appellant's lower back disability alone prevents him from doing any kind of work that requires any significant lifting, carrying, bending, or even standing.  The appellant's bilateral plantar fasciitis also makes walking difficult.

Regarding whether he is capable of sedentary work, the medical opinions offered have found that the appellant's disabilities, taken individually, do not preclude sedentary work.  The appellant's lower back examinations have consistently held that he is capable of sedentary work, provided he is given reasonable accommodations to be able to get up and move when needed to stretch his back.  His February 2016 examination suggested that the accommodations would need to be greater and that the appellant would need a special "ergonomic" work station in order to function in a sedentary environment.  His back disability causes the appellant pain on movement and he has regular flare ups of the condition that require him to lie down to relieve the symptoms.  

Examinations considering his migraine condition have revealed even more functional limitations, which would further inhibit his ability to maintain sedentary employment.  A September 2010 examination found that the appellant's migraine disability, which includes syncope episodes, would prevent him from working outside of the home.  It was noted that he has transportation issues, as his medical treatment records specify that his driver's license has been suspended due to his medical condition since 2005.  The examination also found that safety would always be an issue in the work place due to the syncope component of his migraine condition.  It was noted that he would need substantial flexibility in attendance standards for any job he was employed at due to the frequent absences his migraine condition would cause.  

The appellant's February 2016 examination found that his headaches cause constant pain with nausea, vomiting, sensitivity to light and sound, and aural symptoms.  It was noted that the appellant has to lie down in a dark room when he experiences these symptoms.  This examination also found that the appellant would require great job flexibility in order to accommodate this condition.

After reviewing all the evidence of record, and granting him the benefit of the doubt, the Board finds that the appellant's service connected disabilities, when considered together in their entirety, render him unemployable.  While the appellant may be capable of sedentary work when only his back disability is considered, when this is further contemplated with his service-connected migraines and syncopal episodes, sustained gainful employment is not a realistic possibility.  The appellant's conditions prevent him from driving and require numerous accommodations, to include substantial flexibility around core functions such as actually showing up for work on time or at all.  This is demonstrated by the appellant's history in the VA vocational rehabilitation program and his inability to maintain regular attendance in an educational environment.  

When considering this evidence with the appellant's level of education, lack of training in a specialized field that allows work from home, and long documented unemployment, the Board finds that the appellant's service connected disabilities render him totally unemployable and unable to secure and follow a substantially gainful occupation.  Therefore, the Board finds that a grant of TDIU is warranted for this claim.  38 C.F.R. § 4.16(a); Gilbert, 1 Vet. App. 54.  


ORDER

Entitlement to TDIU is granted, subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


